NO. 4-09-0353          Filed 3/9/10

                         IN THE APPELLATE COURT

                              OF ILLINOIS

                            FOURTH DISTRICT

In re: TYLER G., a Minor,              )    Appeal from
THE PEOPLE OF THE STATE OF ILLINOIS,   )    Circuit Court of
          Petitioner-Appellee,         )    McLean County
          v.                           )    No. 08JD125
TYLER G.,                              )
          Respondent-Appellant.        )    Honorable
                                       )    Elizabeth A. Robb,
                                       )    Judge Presiding.
_________________________________________________________________

            PRESIDING JUSTICE MYERSCOUGH delivered the opinion of

the court:

            Following a March 2009 bench trial, the trial court

found respondent, Tyler G. (born August 30, 1996), guilty of

residential burglary (720 ILCS 5/19-3(a) (West 2008)), and the

court adjudicated him a delinquent.     In April 2009, the court

sentenced respondent to 60 months’ probation.

            Respondent appeals, arguing the trial court erred when

it denied his motion to suppress statements he made to the police

that he alleges were made during a custodial interrogation and

without the benefit of Miranda warnings (see Miranda v. Arizona,

384 U.S. 436, 479, 16 L. Ed. 2d 694, 726-27, 86 S. Ct. 1602, 1630

(1966)).    We affirm.

                             I. BACKGROUND

            In September 2008, Officer Lester Stevens, the deputy

chief of police for the City of Chenoa, Illinois, questioned

respondent, a 13-year-old minor, about his involvement in a

burglary.    Stevens did not read respondent a Miranda warning
prior to the start of questioning.     The questioning took place at

respondent’s residence, where he lived with his grandmother.

Respondent has lived with her on a permanent basis since he was

18 months old.   Stevens interviewed respondent, in the presence

of his grandmother, for approximately 30 minutes in the kitchen

of the residence.

           According to Officer Stevens’ testimony, respondent

initially indicated that he had not been involved in the bur-

glary.   However, after a few minutes he admitted entering the

victims’ residence and taking some jewelry and a bicycle.

Stevens did not arrest respondent at that time.    Instead, respon-

dent was allowed to remain home with his grandmother.    Stevens

told respondent and his grandmother that he would call them later

to arrange a meeting at the police station.

           Approximately 1 1/2 hours later, Officer Stevens called

and requested respondent’s grandmother bring him to the police

station, which she did.   According to respondent’s grandmother’s

testimony, at no time was respondent handcuffed or transported in

a police vehicle.   While respondent was fingerprinted and photo-
graphed at the police station, Stevens testified respondent was

not questioned further about the offense.    Following processing,

respondent was released to the custody of his grandmother and

allowed to return home.   Stevens told them they would be con-

tacted later regarding possible charges.    Respondent and several

other minors were later charged with residential burglary.

           In November 2008, respondent filed a motion to suppress


                               - 2 -
his confession, alleging that he should have been given a Miranda

warning prior to the interview.

            Following a January 2009 hearing, the trial court

denied respondent’s motion to suppress on the basis that no

custodial interrogation had taken place, and therefore no Miranda

warning was necessary.

            In March 2009, the trial court found respondent guilty

of residential burglary and sentenced him as stated.

            In May 2009, respondent filed a motion for a new trial

and finding of not guilty, which the trial court denied.

            This appeal followed.   We affirm.

                             II. ANALYSIS

            On appeal, respondent argues the trial court erred when

it denied his motion to suppress statements he made to the

police.   Specifically, respondent contends his statements should

have been suppressed because he had been subject to custodial

interrogation without being given his Miranda warnings.

            The State argues the trial court’s decision to deny

respondent’s motion was not against the manifest weight of the
evidence.    Specifically, the State contends no violation of

respondent’s rights occurred because he was not "in custody" for

Miranda purposes when he was interviewed by police at his resi-

dence.

                         A. Standard of Review

            In reviewing a motion to suppress on appeal, we are

presented with mixed questions of law and fact.    People v.


                                 - 3 -
McCarty, 223 Ill. 2d 109, 148, 858 N.E.2d 15, 39 (2006).      A trial

court's assessment of witness credibility and factual determina-

tions will be reversed only if manifestly erroneous.       People v.

Slater, 228 Ill. 2d 137, 149, 886 N.E.2d 986, 994 (2008).      The

ultimate determination of whether the evidence is suppressed,

however, is entitled to de novo review.     People v. Sutherland,

223 Ill. 2d 187, 197, 860 N.E.2d 178, 192 (2006).

                    B. Custodial Interrogation

            1. The Definition of Custodial Interrogation

            Respondent argues his statements should be suppressed

because the police officer did not give him the required Miranda

warnings.    In Miranda, the Supreme Court held the following:

                 "[W]hen an individual is taken into

            custody or otherwise deprived of his freedom

            by the authorities in any significant way and

            is subjected to questioning, the privilege

            against self-incrimination is jeopardized.

            *** He must be warned prior to any question-

            ing that he has the right to remain silent,
            that anything he says can be used against him

            in a court of law, that he has the right to

            the presence of an attorney, and that if he

            cannot afford an attorney[,] one will be

            appointed for him prior to any questioning if

            he so desires."   Miranda, 384 U.S. at 478-79,

            16 L. Ed. 2d at 726, 86 S. Ct. at 1630.


                                 - 4 -
           However, Miranda warnings apply only to custodial

interrogations.    People v. Griffin, 385 Ill. App. 3d 202, 207,

898 N.E.2d 704, 709 (2008).    In Miranda, the Supreme Court

defined custodial interrogation as "questioning initiated by law

enforcement officers after a person has been taken into custody

or otherwise deprived of his freedom of action in any significant

way."   Miranda, 384 U.S. at 444, 16 L. Ed. 2d at 706, 86 S. Ct.

at 1612.   Accordingly, "'"Miranda warnings are required only

where there has been such a restriction on a person's freedom as

to render him 'in custody.'"'"    Griffin, 385 Ill. App. 3d at 207,

898 N.E.2d at 709, quoting People v. Hetzel, 181 Ill. App. 3d 85,

92, 536 N.E.2d 909, 913 (1989), quoting Oregon v. Mathiason, 429
U.S. 492, 495, 50 L. Ed. 2d 714, 719, 97 S. Ct. 711, 714 (1977).

                  2. Factors in Determining Whether
                     an Interrogation Is Custodial

           In determining whether a suspect is "in custody" for

Miranda purposes, we look at (1) the circumstances surrounding

the interrogation and (2) given those circumstances, whether a

reasonable person would have felt free to terminate the interview
and leave.   Slater, 228 Ill. 2d at 150, 886 N.E.2d at 994-95.

"With respect to the latter inquiry, the accepted test is what a

reasonable person, innocent of any crime, would have thought had

he or she been in the defendant's shoes."    People v. Braggs, 209
Ill. 2d 492, 506, 810 N.E.2d 472, 482 (2003).

           The supreme court has found the following factors

relevant in determining whether a statement was made in a custo-

dial setting:

                                - 5 -
          "(1) the location, time, length, mood, and

          mode of questioning; (2) the number of police

          officers present during the interrogation;

          (3) the presence or absence of family and

          friends of the individual; (4) any indicia of

          formal arrest procedure, such as the show of

          weapons or force, physical restraint, book-

          ing[,] or fingerprinting; (5) the manner by

          which the individual arrived at the place of

          questioning; and (6) the age, intelligence,

          and mental makeup of the accused."    Slater,
228 Ill. 2d at 150, 886 N.E.2d at 995.

               3. Respondent Was Not "In Custody"

          In this case, the State presented sufficient evidence

to show defendant was not "in custody" for Miranda purposes when

he made the statements at issue.   Uncontradicted testimony

established respondent was questioned in the kitchen at his

residence, not at the police station.    Further, respondent was

not transported to the place of questioning by the police.

Instead, Officer Stevens arrived at respondent’s residence,

knocked on the door, and asked respondent’s grandmother if he

could ask respondent some questions.    The questioning was of

limited duration, i.e., approximately 30 minutes, and only one

police officer was present.

          While respondent was 13 years old, his grandmother, who

is also his primary caretaker, was present during the question-


                              - 6 -
ing.   Her presence served to protect respondent from any poten-

tial coercion by the police officer.    Moreover, respondent

presented no evidence to suggest the questioning was coercive or

that he possessed a diminished mental capacity.    See Braggs, 209
Ill. 2d at 512, 810 N.E.2d at 485 (modifying the reasonable-

person standard to account for suspect’s mental retardation).

            In addition, the police never handcuffed or otherwise

physically restrained respondent.    No formal booking procedure

took place immediately before or after the questioning.    In fact,

it was not until approximately 1 1/2 hours later that Officer

Stevens called and requested respondent’s grandmother bring him

to the police station, which she did.    According to Stevens’

testimony, no additional interrogation took place at the police

station.    Instead, the police booked, fingerprinted, and released

respondent to the custody of his grandmother, who took him home.

            Based on the circumstances in this case, a reasonable

person in respondent's situation would not have felt he was in

police custody during the questioning that took place at his

residence.    As a result, no Miranda warning was necessary.

Accordingly, we find the trial court’s order denying respondent’s

motion to suppress was not against the manifest weight of the

evidence.

                          III. CONCLUSION

            For the reasons stated, we affirm the trial court's

judgment.

            Affirmed.


                                - 7 -
KNECHT and STEIGMANN, JJ., concur.




                    - 8 -